Detailed Action

Response to Arguments

Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Lemenager et al. (US-8,789,620) does not teach a first transceiver sub comprising a first electrode and a second transceiver sub comprising a second electrode, wherein the first and the second subs are separate [see applicant’s arguments pg. 9 last paragraph, pg. 10].
The examiner respectfully disagrees with the applicant. Lemenager shows in figure 3 that the system can comprise a first transceiver sub 142 comprising a first electrode in contact with the casing and a second transceiver sub 141 comprising a second electrode in contact with casing and separate from the first transceiver sub [see Lemenager fig. 3 elements 141, 142, col. 10 L. 31-39]. For the reasons provide above, the applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to claim(s) 10 and 17 have been considered but are moot in view of new ground(s) of rejection necessitated by the amendment.



Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the drawings must show the following claimed limitations:
A first and second downhole transceiver subs in communication with the first processor as claimed in claim 1.
A first downhole transceiver sub comprising a first electrode as claimed in claim 1.
A second downhole transceiver sub comprising a second electrode as claimed in claim 1
The first downhole transceiver sub being separate from the second downhole transceiver sub as claimed in claim 1.
A voltmeter coupled with the first electrode of the first transceiver sub and the second electrode of the second transceiver sub as claimed in claim 3. 
A centralizer comprising a plurality of protrusions as claimed in claims 10 and 17.
A downhole transceiver sub being part of the centralizer as claimed in claims 10 and 17.
The first electrode extending along a first protrusion and the second electrode extending along a second protrusion as claimed in claims 10 and 17.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3, the claim recites in line 3 “and the second electrode of the downhole transceiver sub to”. Claim 1 defines two transceiver subs. It is unclear to which of the two transceiver subs defined in claim 1 the limitation of “of the downhole transceiver sub” is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and the second electrode 

In regards to claim 4, the claim recites in line 2 “and the second electrode sub is”. The word “the” in front of the limitation(s) “second electrode sub” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and the second electrode [[sub]] is”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620) and Wilson et al. (WO-2017/024082).

In regards to claim 1, Liu teaches a telemetry system transmits data from a downhole tool deployed on coil tubing to a surface computer [par. 0050 L. 6-16]. This teaching means that the system comprises a downhole transmitter sub in communication with a downhole tool deployed on coil tubing. Also, Liu teaches that the downhole tool and the downhole transmitter sub are operable to be positioned in a wellbore having a casing extending along a length of the wellbore [fig. 2c element 66, par. 0050 L. 6-16]. Liu teaches that the data is transmitted while the tool is in the casing [par. 0050 L. 6-16]. This teaching means that the downhole transmitter sub is operable within the casing to transmit data from the downhole tool.
Liu does not teach that the data is transmitted using electromagnetic telemetry (EMT).
On the other hand, Lemenager teaches data of a downhole tool deployed on tubing can be transmitted using an EMT system comprising a first processor and a first and second downhole transceiver subs in communication with the first processor and the downhole tool and transmits the data using electromagnetic signals [fig. 3 elements 14 (first processor), 141 (second transceiver sub) and 142 (first transceiver sub), col. 2 L. 22-24, col. 8 L. 23-25 and L. 30-32, col. 10 L. 31-35, col. 15 L. 23-27]. Also, Lemenager teaches that the first downhole transceiver sub comprises a first electrode operable to be in contact with the casing, the second downhole transceiver sub comprises a second electrode operable to be in contact with the casing a distance uphole from the first electrode [fig. 3 elements 141 (second electrode) and 142 (first electrode), col. 10 L. 31-35]. Furthermore, Lemenager teaches that current passed between the first and the second electrode through the casing forms an electric dipole that radiates electromagnetic fields [fig. 3 elements 141 (second electrode) and 142 (first electrode), col. 7 L. 49-53 and L. 61-66, col. 10 L. 31-35 , col. 15 L. 23-27]. Lemenager also teaches that the first sub is separate from the second sub [fig. 3 elements 141 and 142]. Lemenager further teaches that the EMT system comprises an uphole transceiver sub operable to be disposed uphole from the first and second downhole transceiver subs, wherein the uphole transceiver sub is operable to measure the electromagnetic fields [fig. 3 element 15, col. 10 L. 64-67, col. 11 L. 1-3, col. 11 L. 26-30, col. 12 L. 40-41]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lemenager’s teachings of transmitting data using electromagnetic fields generated by injecting current to the casing in the system taught by Liu because electromagnetic communications will permit to transmit the data to/from the surface reliably.
The combination of Liu and Lemenager does not teach that the first processor modulates a signal representing data and that the system comprises a second processor.
On the other hand, Wilson teaches that an EMT system’s first processor is configured to modulate a signal representing the data to be transmitted from the downhole tool [fig. 3 elements 310 (processor) and 312 (modulator), par. 0037 L. 2-8, L. 11-14 and L. 16-21]. Also, Wilson teaches that the EMT system can comprise a second processor coupled with the uphole transceiver sub to demodulate the measured electromagnetic fields to obtain the data from the downhole tool [fig. 4 elements 410 (processor) and 415 (demodulator), par. 0039 L. 2-13, par. 0040 L. 1-3, par. 0041 L. 17-20]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson’s teachings of having processors to modulate and demodulate the data that is transmitted from the downhole tool in the system taught by the combination because modulation of data provides high data transmission capacity, better quality of communication and better security during transmission.

In regards to claim 4, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the distance between the first and the second electrode can be between 10 feet and 3000 feet, and that a strength of a signal is dependent on the distance [see Lemenager col. 7 L. 60-67, col. 11 L. 26-30]. The combination does not explicitly teach that the distance between the first electrode and the second electrode is between about 5 feet and about 30 feet. However, it is clear, from the combination’s teachings, that the distance of the first and second electrodes can be configured according to the strength of the telemetry signal that is needed or desired. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the first and second electrodes at the claimed distance because the claimed distance will permit the telemetry signal to be strong enough to permit reliable communications.    

In regards to claim 5, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the uphole transceiver sub further comprises a first electrode and a second electrode, the second electrode of the uphole transceiver sub being disposed a distance from the first electrode of the uphole transceiver sub [see Lemenager fig. 4 element 151 and 152, col. 10 L. 64-67, col. 11 L. 1-3]. The combination further teaches that the electromagnetic fields are measured by a voltage between the first electrode and the second electrode of the uphole transceiver sub [see Lemenager col. 11 L. 7-9, col. 12 L. 40-41].  

In regards to claim 21, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the first processor is to modulate the signal using at least one of PWM, PPM, OOK, AM, FM, SSB, FSK, BPK, QPSK, DMT and OFDM [par. 0037 L. 16-21].

In regards to claim 23, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the distance between the first and the second electrodes of the uphole transceiver sub can be between 10 feet and 3000 feet, and that an effectiveness of the system is dependent on the distance [see Lemenager col. 8 L. 9-16, col. 11 L. 26-30]. The combination does not explicitly teach that the distance between the first electrode and the second electrode is between about 5 feet and about 30 feet. However, it is clear, from the combination’s teachings, that the distance of the first and second electrodes of the uphole transceiver sub can be configured according to how effective the system is needed to or is desired to be. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the first and second electrodes at the claimed distance because the claimed distance will permit to perform communications reliably.    

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620) and Wilson et al. (WO-2017/024082) as applied to claim 2 above, and further in view of Wilson et al. (US-2018/0038225) hereafter Wilson2018.

In regards to claim 3, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the system can be bidirectional [see Lemenager col. 11 L. 4-9, see Wilson par. 0037 L. 2-8]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lemenager’s and Wilson’s teachings of making the communications bidirectional in the system taught by the combination because it will permit the system to communicate data to the downhole tool from the surface.
The combination further teaches that the electromagnetic fields generate a voltage between the electrodes that are acting as a receiver [see Lemenager col. 11 L. 26-30, col. 12 L. 7-9]. This teaching means that when data is transmitted to downhole a voltage is measured between the first and second electrodes. However, the combination does not teach that the voltage between the receiver electrodes are measured with a voltmeter.
On the other hand, Wilson2018 teaches that a receiver uses a voltmeter to measure the voltage between two electrodes of the receiver in order to receive the data contained in the received electromagnetic fields [par. 0027 L. 5-9]. This teaching means that the sub acting as a receiver comprises a voltmeter coupled with the first electrode and the second electrode to measure a voltage between the first electrode and the second electrode.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson‘s teachings of using a voltmeter to measure the voltage generated by the received electromagnetic fields in the downhole transceiver sub taught by the combination because it will permit the sub to measure the generated voltage with accuracy and obtain the received data from the surface without errors.

In regards to claim 7, the combination of Liu, Lemenager and Wilson, as applied in claim 5 above, further teaches that a voltage between the electrodes of the uphole transceiver sub is measured in order to obtain the data transmitted as electromagnetic fields [see Lemenager col. 12 L. 42-42].
However, the combination does not teach that the voltage between the sub electrodes are measured with a voltmeter.
On the other hand, Wilson2018 teaches that a receiver uses a voltmeter to measure the voltage between two electrodes of the receiver in order to receive the data contained in the received electromagnetic fields [par. 0027 L. 5-9]. This teaching means that the sub acting as a receiver comprises a voltmeter coupled with the first electrode and the second electrode of the uphole transceiver sub to measure a voltage between the first electrode and the second electrode of the uphole transceiver sub.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson‘s teachings of using a voltmeter to measure the voltage generated by the received electromagnetic fields in the uphole transceiver sub taught by the combination because it will permit the sub to measure the generated voltage with accuracy and obtain the received data at the surface without errors.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620) and Wilson et al. (WO-2017/024082) as applied to claim 5 above, and further in view of Jannin et al. (US-10,502,860).

In regards to claim 6, the combination of Liu, Lemenager and Wilson, as applied in claim 5 above, further teaches that the second electrode of the uphole transceiver sub is operable to be in contact with ground [see Lemenager fig. 4 element 152, col. 10 L. 67, col. 11 L. 1-3]. However, the combination does not teach that the first electrode of the uphole transceiver sub is operable to be in contact with the casing.
On the other hand, Jannin teaches that is well known in the art that the voltage at the surface can be measured by measuring the voltage between the casing and ground [col. 1 L. 36-43]. This teaching means that the first electrode of the uphole transceiver sub is operable to be in contact with the casing and the second electrode of the uphole transceiver sub is operable to be in contact with ground.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jannin’s teachings of coupling the first electrode to the casing and the second electrode to ground in the system taught by the combination because coupling the electrodes to the casing and ground will permit to measure the voltage that is needed to decode/encode the received/transmitted data accurately.

Claim(s) 10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620), White et al. (US-10,494,916) and Wilson et al. (WO-2017/024082).

In regards to claim 10, Liu teaches a system comprising a conveyance disposed within a wellbore having a casing extending along a length of the wellbore, wherein the conveyance comprises coiled tubing [fig. 2c element 66 (casing), par. 0050 L. 6-16]. Liu further teaches that the system comprises a downhole tool coupled with the conveyance and a telemetry system coupled with the downhole tool and operable within the casing, wherein the telemetry system is operable to transmit information from the downhole tool deployed to a surface computer [par. 0050 L. 6-16]. This teaching also means that the system comprises a downhole transmitter sub coupled to the downhole tool positioned in the wellbore.
Liu does not teach that the telemetry system is an electromagnetic telemetry (EMT) system.
On the other hand, Lemenager teaches that information of a downhole tool deployed on tubing can be transmitted using an EMT system coupled with the downhole tool and operable within the casing, wherein the EMT system comprises a first processor and a downhole transceiver sub coupled with the first processor and the downhole tool [fig. 3 elements 14 (first processor) and 141 and 142 (transceiver sub), col. 2 L. 22-24, col. 8 L. 23-25 and L. 30-32, col. 10 L. 31-35, col. 15 L. 23-27]. Furthermore, Lemenager teaches that the downhole transceiver sub and the downhole tool are positioned in the wellbore [fig. 3]. Also, Lemenager teaches that the downhole transceiver sub transmits data from the downhole tool by passing current through the casing to radiate electromagnetic fields [fig. 3, col. 7 L. 49-53 and L. 61-66, col. 10 L. 31-35 , col. 15 L. 23-27]. Lemenager teaches that the downhole transceiver sub comprises a first electrode in contact with the casing and a second electrode in contact with the casing a distance uphole from the first electrode of the downhole transceiver sub, wherein the current is passed between the first electrode and the second electrode through the casing to from an electric dipole which radiates electromagnetic fields [fig. 3 elements 141 and 142, col. 7 L. 49-53 and L. 61-66, col. 10 L. 31-35 , col. 15 L. 23-27]. Lemenager further teaches that the EMT system comprises an uphole transceiver sub disposed uphole from the downhole transceiver sub, wherein the uphole transceiver sub is operable to measure the electromagnetic fields [fig. 3 element 15, col. 10 L. 64-67, col. 11 L. 1-3, col. 11 L. 26-30, col. 12 L. 40-41]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lemenager’s teachings of transmitting data using electromagnetic fields generated by injecting current to the casing in the system taught by Liu because electromagnetic communications will permit to transmit the data to/from the surface reliably.
The combination of Liu and Lemenager does not teach that the system can comprise a centralizer coupled to the downhole tool which maintains positioning of the downhole tool within the wellbore. 
On the other hand, White teaches that centralizer can be coupled to a downhole tool to maintain positioning of the downhole tool within the wellbore, wherein the centralizer comprises a plurality of protrusions that extend radially to contact the casing [fig. 1 element 58 (centralizer with a plurality of protrusions)]. Furthermore, White further teaches that a first and a second protrusions of the centralizer can function as contact points with the casing in order to provide electromagnetic data transmission [col. 6 L. 64-67, col. 7 L. 9-14]. This teaching means that the a downhole transceiver sub is part of the centralizer such that a first electrode extends along a first protrusion of the centralizer and a second electrode extends along a second protrusion of the centralizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use White’s teachings of using a centralizer to implement the electrodes of the EMT system in the system taught by the combination because it will permit the centralizer to not only function as a positioning tool but also as an electromagnetic telemetry system thereby reducing costs of the system. 
 The combination of Liu, Lemenager and White does not teach that the first processor modulates a signal representing data and that the system comprises a second processor.
On the other hand, Wilson teaches that an EMT system’s first processor is configured to modulate a signal representing the data to be transmitted from the downhole tool [fig. 3 elements 310 (processor) and 312 (modulator), par. 0037 L. 2-8, L. 11-14 and L. 16-21]. Also, Wilson teaches that the EMT system can comprise a second processor coupled with the uphole transceiver sub to demodulate the measured electromagnetic fields to obtain the data from the downhole tool [fig. 4 elements 410 (processor) and 415 (demodulator), par. 0039 L. 2-13, par. 0040 L. 1-3, par. 0041 L. 17-20]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson’s teachings of having processors to modulate and demodulate the data that is transmitted from the downhole tool in the system taught by the combination because modulation of data provides high data transmission capacity, better quality of communication and better security during transmission.

In regards to claim 12, the combination of Liu, Lemenager, White and Wilson, as applied in claim 10 above, further teaches that the uphole transceiver sub further comprises a first electrode and a second electrode, the second electrode of the uphole transceiver sub being disposed a distance from the first electrode of the uphole transceiver sub [see Lemenager fig. 4 element 151 and 152, col. 10 L. 64-67, col. 11 L. 1-3]. The combination further teaches that the electromagnetic fields are measured by a voltage between the first electrode and the second electrode of the uphole transceiver sub [see Lemenager col. 11 L. 7-9, col. 12 L. 40-41].  

In regards to claim 17, the combination of Liu, Lemenager, White and Wilson, as shown in the rejection of claim 10 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. Furthermore, the combination teaches that the method comprises decoding, via the second processor, the demodulated measure electromagnetic fields to obtain the data [see Wilson fig. 4 elements 414 and 415]. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620), White et al. (US-10,494,916) and Wilson et al. (WO-2017/024082) as applied to claim 12 above, and further in view of Jannin et al. (US-10,502,860).

In regards to claim 13, the combination of Liu, Lemenager, White and Wilson, as applied in claim 12 above, further teaches that the second electrode of the uphole transceiver sub is operable to be in contact with ground [see Lemenager fig. 4 element 152, col. 10 L. 67, col. 11 L. 1-3]. However, the combination does not teach that the first electrode of the uphole transceiver sub is operable to be in contact with the casing.
On the other hand, Jannin teaches that is well known in the art that the voltage at the surface can be measured by measuring the voltage between the casing and ground [col. 1 L. 36-43]. This teaching means that the first electrode of the uphole transceiver sub is operable to be in contact with the casing and the second electrode of the uphole transceiver sub is operable to be in contact with ground.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jannin’s teachings of coupling the first electrode to the casing and the second electrode to ground in the system taught by the combination because coupling the electrodes to the casing and ground will permit to measure the voltage that is needed to decode/encode the received/transmitted data accurately.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620), White et al. (US-10,494,916) and Wilson et al. (WO-2017/024082) as applied to claim 12 above, and further in view of Wilson et al. (US-2018/0038225) hereafter Wilson2018.

In regards to claim 14, the combination of Liu, Lemenager, White and Wilson, as applied in claim 12 above, further teaches that a voltage between the electrodes of the uphole transceiver sub is measured in order to obtain the data transmitted as electromagnetic fields [see Lemenager col. 12 L. 42-42].
However, the combination does not teach that the voltage between the sub electrodes are measured with a voltmeter.
On the other hand, Wilson2018 teaches that a receiver uses a voltmeter to measure the voltage between two electrodes of the receiver in order to receive the data contained in the received electromagnetic fields [par. 0027 L. 5-9]. This teaching means that the sub acting as a receiver comprises a voltmeter coupled with the first electrode and the second electrode of the uphole transceiver sub to measure a voltage between the first electrode and the second electrode of the uphole transceiver sub.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson‘s teachings of using a voltmeter to measure the voltage generated by the received electromagnetic fields in the uphole transceiver sub taught by the combination because it will permit the sub to measure the generated voltage with accuracy and obtain the received data at the surface without errors.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620) and Wilson et al. (WO-2017/024082) as applied to claim 1 above, and further in view of Gardner et al. (US-2004/0156264).

In regards to claim 22, the combination of Liu, Lemenager and Wilson, as applied in claim 1 above, further teaches that the first and second processors the first and second processor can each comprise a decoder [se Wilson fig. 3 element 314, fig. 4 element 414]. However, the combination does not teach that decoders can perform error correction on a received modulated signal.
On the other hand, Gardner teaches that the decoder of a downhole tool and of a surface receiver can comprise a Reed Solomon decoder in order to perform forward error correction on a received modulated signal [par. 0048 L. 3-7, par. 0050 L. 5-10, par. 0055 L. 4-6, par. 0060 L. 3-8]. This teaching means that the first and second processors are configured to perform error correction on a received modulated signal using an error correction method including at least one forward error correction and reed-solomon codes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gardner’s teachings of performing error correction received modulated signals at the first and second processors in the system taught by the combination because it will permit the system to be more reliable, and it will permit the first and second processors to correct errors and avoid the retransmission of data.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contant et al. (US-8,711,045) teaches a EMT system comprising a first transceiver sun comprising a first electrode and a second transceiver sub comprising a second electrode, wherein the subs are separate from each other [fig. 3 elements 22’ and 22]. 
Gard (US-5,091,725) teaches that the electrodes of a transceiver sub can function as centralizers [col. 2 L. 10-19].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685